Citation Nr: 0400271	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  97-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a program of Vocational Rehabilitation under 
Chapter 31, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran reported active service from October 1979 to 
October 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The Board's remand in October 1998 instructed the RO to 
determine whether the veteran was notified of the denial of 
his original claim for Chapter 31 benefits and if it was 
determined that the veteran was notified then to issue a 
Supplemental Statement of the Case (SSOC) that discussed the 
revision of decisions and clear and unmistakable error, with 
the appropriate law and regulations.  The claims folder does 
not reflect that the RO has complied with this instruction.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  Because 
the RO did not include the required information in the SSOC 
the case must be remanded.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.	The RO should comply with the 
instructions stated in the October 1998 
Board Remand decision including that if 
the RO, after development and notice 
pursuant to the VCAA, again determines 
that the veteran was notified of the 
denial of his original claim for 
Chapter 31 benefits, it should provide 
the veteran with an (SSOC) discussing 
the revision of decisions and clear and 
unmistakable error, with the 
appropriate law and regulations.

2.	The RO should then readjudicate this 
claim including reviewing any new 
evidence obtained.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  Since it 
appears that the RO is finding that the 
1990 decision denying pertinent benefits 
is final, a determination of whether it 
was clearly and unmistakably erroneous 
should be made.  See 38 C.F.R. 
§§ 21.4002, 21.4003 (2003).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




